Case 2:19-cv-09588-MWF-AS Document 34 Filed 08/18/20 Page 1 of 5 Page ID #:184



  1    Charles A. Valente (SBN 242740)
  2    cvalente@kaplansaunders.com
       Kaplan Saunders Valente & Beninati, LLP
  3
       500 North Dearborn Street | 2nd Floor
  4    Chicago, Illinois 60654
  5    (312) 755-5700
       (312) 755-5720 FAX
  6
  7    Attorneys for Defendant Costco Wholesale Corporation
  8
                             UNITED STATES DISTRICT COURT
  9
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
        GABRIELA CABRERA,                                     Case No. 2:19-cv-09588
 12
                                                              DEFENDANT COSTCO WHOLESALE
 13                                                           CORPORATION’S REPLY IN SUPPORT
                           Plaintiff,                         OF ITS MOTION FOR SUMMARY
 14
                                                              JUDGMENT
 15            v.
                                                              Hearing Date: August 31, 2020
 16
        COSTCO WHOLESALE                                      Hearing Time: 10:00 a.m.
 17     CORPORATION, et al.,                                  Hearing Location: Courtroom 5A
 18
 19                        Defendant.

 20
                                            Introduction
 21
             Plaintiff’s response to Costco’s motion for summary judgment fails to
 22
       dispute that Costco remedied the only two alleged violations of the Americans
 23
 24    with Disabilities Act Accessibility Guidelines (“ADAAG”) set forth in her
 25    Complaint. Instead of disputing these facts, Plaintiff seeks relief under Rule
 26    56(d), in essence complaining that she should be permitted to root around the
 27    Warehouse for other violations of ADAAG, and that Costco’s failure to
 28    engage in settlement discussions should somehow be held against it for


                    DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                                    MOTION FOR SUMMARY JUDGMENT

                                                Page 1 of 5
Case 2:19-cv-09588-MWF-AS Document 34 Filed 08/18/20 Page 2 of 5 Page ID #:185



  1
       purposes of this Court’s resolution of the motion for summary judgment.
  2
       Plaintiff’s arguments lack any basis in law, and Costco’s motion for summary
  3
       judgment should be granted because there is no case or controversy here.1
  4
               Plaintiff’s Claims Are Moot, and Rule 56(d) Is Inapplicable.
  5
  6           In response to Costco’s motion, Plaintiff fails to present evidence
  7    regarding the recently installed mirror, the recently insulated drainpipe, or any
  8    other purported violation of ADAAG. Instead, Plaintiff invokes Federal Rule
  9    56(d) in arguing that she should be permitted to conduct an inspection of the
 10    Warehouse to find some ADAAG violation that she did not previously
 11    encounter, simply so that she can continue to sue Costco. Plaintiff cites no
 12    case law in support of her position.
 13
              Federal Rule 56(d) states that “[i]f a nonmovant shows by affidavit or
 14
       declaration that, for specified reasons, it cannot present facts essential to
 15
       justify its opposition, the court may: (1) defer considering the motion or deny
 16
       it; (2) allow time to obtain affidavits or declarations or to take discovery; or
 17
 18    (3) issue any other appropriate order.” FED.R.CIV.P. 56(d). Denial of a
 19    continuance “is proper where it is clear that the evidence sought is almost
 20    certainly nonexistent or is the object of pure speculation.” Terrell v. Brewer,
 21    935 F.2d 1015, 1018 (9th Cir. 1991). Plaintiff’s declaration fails to meet this
 22    standard, as Plaintiff’s counsel provides no explanation why he or his client
 23    could not, in the more than 4 months since Costco first sought to dismiss
 24
 25
 26
       1
         While Plaintiff argues that Costco failed to comply with Rule 7-3, Costco notes that it has
 27
       in effect, sought the same relief, based on the same facts, as it sought when Costco filed its
 28    motion to dismiss. In light of Plaintiff’s opposition to the motion to dismiss, it was clear
       that Plaintiff likewise did not agree to have summary judgment entered against her.

                   DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                                   MOTION FOR SUMMARY JUDGMENT

                                                  Page 2 of 5
Case 2:19-cv-09588-MWF-AS Document 34 Filed 08/18/20 Page 3 of 5 Page ID #:186



  1
       Plaintiff’s claims as moot, determine whether Costco had remedied the
  2
       violations of ADAAG alleged in the Complaint.
  3
             The recent decision in Whitaker v. Larchmont Village Plaza, LLC,
  4
       which Costco cited in its opening brief (Dkt. 31-1 at 6), is instructive here. In
  5
  6    that case, the plaintiff filed a complaint under the ADA and state law, claiming
  7    that the defendant store violated ADAAG by failing to have an accessible
  8    sales counter. 2020 U.S. Dist. LEXIS 127849, at *2 (C.D.Cal. July 20, 2020).
  9    The defendant installed a lowered sales counter in compliance with ADAAG
 10    and then sought summary judgment. 2020 U.S. Dist. LEXIS 127849, at *6. In
 11    response, the plaintiff did not dispute that the alleged ADAAG violation had
 12    been remedied, but instead argued that the motion was premature because he
 13
       had not yet conducted an inspection of the site to determine whether other
 14
       violations of ADAAG existed. 2020 U.S. Dist. LEXIS 127849, at *6. In
 15
       rejecting the plaintiff’s motion for a continuance, the court noted:
 16
 17          And Plaintiff cites no rule requiring a defendant to wait until the
             plaintiff has conducted a site inspection, identified additional
 18
             accessibility barriers, and amended his complaint before moving
 19          for summary judgment. To the contrary, the Court’s Order re
 20          Motions for Summary Judgment acknowledges that “an early
             motion for summary judgment can be sensible under certain
 21
             circumstances.” The Court believes that ADA cases like this one
 22          where the defendant works to remediate the violations as quickly
 23          as possible is a circumstance where an early summary judgment
             motion is sensible.
 24
 25    2020 U.S. Dist. LEXIS 127849, at *8 (internal citations omitted).
 26          The same result is warranted here. Plaintiff’s request for relief under
 27
       Rule 56(d) is based on mere speculation that there may be some other
 28
       unidentified inaccessible feature of the women’s restroom that Plaintiff failed

                 DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                                 MOTION FOR SUMMARY JUDGMENT

                                             Page 3 of 5
Case 2:19-cv-09588-MWF-AS Document 34 Filed 08/18/20 Page 4 of 5 Page ID #:187



  1
       to discover when she went to the Warehouse with the specific purpose of
  2
       confirming that the Warehouse complied with state and federal accessibility
  3
       laws. [See Docket No. 1, ¶ 10] In effect, Plaintiff argues that she should
  4
       continue to be allowed to prosecute her claim against Costco on the basis that
  5
  6    she might uncover some other presently unknown feature of Costco’s
  7    warehouse that she has not encountered to date but which does not comply
  8    with ADAAG. This specter of a claim is not an actual case or controversy.
  9           The fact that the parties have not completed discovery does not make
 10    Costco’s motion premature. Notably, Plaintiff has failed to explain (1) what
 11    specific facts she hopes to elicit from discovery2; (2) that the facts sought
 12    exist; or (3) that the sought after facts are essential to opposing this motion,
 13
       which simply relates to the alleged violations that Plaintiff actually claims to
 14
       have encountered. See FED.R.CIV.P. 56(d); Family Home Fin. Ctr., Inc. v Fed.
 15
       Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (no abuse of
 16
       discretion in denying discovery and granting summary judgment). Moreover,
 17
 18    the restroom in question here is open to the public, a visual “inspection” of
 19    less than ten minutes would be sufficient to test Costco’s evidence that the
 20    alleged violations of ADAAG have been remedied.
 21                                            Conclusion
 22           In light of the foregoing, Plaintiff’s Rule 56(d) request should be
 23    denied, and Cotsco’s motion for summary judgment should be granted.
 24
 25
 26
 27    2
        While Plaintiff claims that Costco failed to participate in discovery in good faith, Plaintiff
 28    makes no attempt to demonstrate how any of that discovery relates to the matters at issue
       on this motion.

                   DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                                   MOTION FOR SUMMARY JUDGMENT

                                                  Page 4 of 5
Case 2:19-cv-09588-MWF-AS Document 34 Filed 08/18/20 Page 5 of 5 Page ID #:188



  1     August 18, 2020                        COSTCO WHOLESALE CORPORATION
  2

                                               By: /s/ Charles A. Valente
  3
  4
                                               Charles A. Valente,
  5                                            Attorney for Defendant
  6                                            Costco Wholesale Corporation
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                                MOTION FOR SUMMARY JUDGMENT

                                            Page 5 of 5
